NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  12-DEC-2022
                                                  08:19 AM
                                                  Dkt. 82 SO



                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI‘I


          NATHAN PACO, Pro Se, Plaintiff-Appellant, v.
     MARY K. MYERS, doing business as MARY K. MYERS, PH.D.,
           doing business as MARY MYERS, PH.D., INC.,
               also known as MARY K. MYERS TRUST;
         ROMAN CATHOLIC CHURCH IN THE STATE OF HAWAI‘I,
    a domestic non-profit corporation, Defendants-Appellees,
                   and DOES 1-10, Defendants.


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CASE NO. 1CC14-1-000108)


                      SUMMARY DISPOSITION ORDER
     (By:    Ginoza, Chief Judge, Wadsworth and McCullen, JJ.)

            Plaintiff-Appellant Nathan Paco (Paco), appeals from

the Circuit Court of the First Circuit's December 22, 2017 Final

Judgment granting summary judgment in favor of Defendant-

Appellee Mary K. Myers, Ph.D. (Dr. Myers). 1         On appeal, Paco

raises as his sole point of error that "[t]he [c]ircuit [c]ourt


     1   The Honorable Dean E. Ochiai presided.
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

should have granted only a partial summary judgment on [his] 1st

Cause of Action and should have had a trial on [his] 2nd Cause

of Action and on those other valid defenses that have genuine

issues as to material facts."         (Emphasis omitted and format

altered.)

             Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the issue raised and the arguments advanced, we resolve Paco's

point of error as discussed below, and affirm.

             As an initial matter, we note that it was difficult to

identify in Paco's complaint a first and second cause of action,

but he appeared to challenge architectural barriers and altered

portions of Dr. Myers' office. 2        He claimed nine aspects of

Dr. Myers' facilities did not comply with the Americans with

Disabilities Act (ADA), and cited generally to "28 CFR part 36"

and "42 ADA U.S.C. Section 1210 et seq." 3          He then requested an


      2  In accordance with the policy of affording self-represented litigants
the opportunity to have their cases heard on the merits, we address Paco's
arguments to the extent they are discernible. O'Connor v. Diocese of
Honolulu, 77 Hawai‘i 383, 386, 885 P.2d 361, 364 (1994) (explaining that the
Hawai‘i Supreme Court has established a general policy of affording self-
represented litigants the opportunity to have their cases heard on the merits
where it is possible to do so).

      3   In particular, Paco asserts the following violations:
             (1) "the door knob of the front entry door is not ADA
                 compliant";

             (2) "the pressure of the front entry door is too high";


             (3) "the width of the passage way from the front entrance
                 through the reception area is too narrow";
                                                        (continued . . .)

                                       2
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

"injunction ordering the defendants to fully comply with ADA

requirements within ninety (90) days[,]" monetary damages, and

expert and attorney fees.

           After answering Paco's complaint, Dr. Myers moved for

summary judgment asserting that the lawsuit is barred by the

two-year statute of limitations because Paco first observed her

office on September 6, 2011 and regularly visited her for

consults, but did not file his complaint until January 15, 2014. 4

Dr. Myers also asserted that it was unlikely Paco would again

use her services, and attached, among other things, a letter

from Paco directing her to cancel all future appointments and

declaring his love for her.       Dr. Myers explained that Paco's




(. . . continued.)
           (4) "the doorway to the back office is too narrow";


           (5) "the height of the threshold to the back office is too
               high" (Back-office Threshold);


           (6) "the items that are stored in the bathroom make it
               inaccessible to a disabled person";


           (7) "the door to the bathroom is too narrow";


           (8) "the bathroom does not have any grab bars"; and


           (9) "the door knob of the bathroom and the handles of the
               water faucets are not ADA compliant."

(Emphasis added.)
      4  Dr. Myers also moved to have Paco declared a vexatious litigant,
which the circuit court granted, as this was one of four lawsuits he filed
against her.

                                      3
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

communications first annoyed then worried her, and she never

responded to these communications.

           In his opposition to Dr. Myers' motion for summary

judgment, Paco argued that one of the nine violations he

presented in his complaint was not barred by the statute of

limitations.    He stated that "[t]he padded carpets that had

covered her offices' floors where [sic] replaced by hardwood

floors on or about December, 2013 [sic] or January, 2013."             Paco

explained that he "got stuck with his wheelchair on the raised

threshold sometime in January 2013" and filed his lawsuit "about

only a year later - January 15, 2014."

           Paco stated that "[w]hen [he] finally was allowed to

inspect [Dr. Myers'] office, he found that the threshold was

brought into conformance . . . ." 5       Also, Paco attested in his

declaration, "[w]hen I finally was allowed to inspect [Dr.

Myers'] office, I found that the threshold was lowered."             Paco

did not address the other eight alleged violations he listed in

his complaint and, instead, stated that Dr. Myers' "allegation

that my causes of action are barred by the statute of

limitations is based upon [her] intentional lies to this Court."

           In her reply, Dr. Myers explained that she "testified

(without contradiction) that a number of her other wheelchair


     5   In this statement, Paco also asserted that "the sliding door, the
entry door and the bathroom were not" brought into conformance. Paco,
however, made no claim in his complaint as to the sliding door, and the
issues regarding the entry door and the bathroom were among the issues Paco
acknowledged as time-barred.

                                      4
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

patients have had no problems at all with the threshold."                 She

also pointed out that Paco failed "to state the (in effect)

starting height, or the ending height, of the threshold."

            The circuit court granted Dr. Myers' motion for

summary judgment with prejudice.

            As stated earlier, Paco contends on appeal that "[t]he

[c]ircuit [c]ourt should have granted only partial summary

judgment on [his] 1st Cause of Action and should have had a

trial on [his] 2nd Cause of Action and on those other valid

defenses that have genuine issues as to material facts"

(emphasis omitted and format altered).          Paco identifies the

first cause of action as relating to existing barriers and the

second cause of action as relating to alterations.            Paco, thus,

acknowledges that the circuit court did not err in granting

summary judgment as to the existing barriers (first cause of

action), and the matter Paco presents to this court is limited

to the alteration (second cause of action), and more

specifically, to the Back-office Threshold.

            As to the Back-office Threshold, Paco cites for the

first time on appeal "42 U.S. Code § 12183(a)(2)" 6 and "28 CFR


      6  42 U.S.C. § 12183(a)(2), which is within Title III of the ADA,
provides in relevant part:

              Except as provided in subsection (b), as applied to public
            accommodations and commercial facilities, discrimination for
            purposes of section 12182(a) of this title includes—

            . . . .

                                                       (continued . . .)

                                      5
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

36.403," and argues that because he filed his lawsuit within a

year of discovering this violation, summary judgment based on

the statute of limitations was improper.         Paco further argues

that regardless of how unlikely it is that he would face similar

harm in the future, he is entitled to an injunction compelling

Dr. Myers to bring the office space she rents into compliance

with the ADA.

           "On appeal, the grant or denial of summary judgment is

reviewed de novo."    Villaver v. Sylva, 145 Hawai‘i 29, 34, 445

P.3d 701, 706 (2019) (quoting Nuuanu Valley Ass'n v. City &

Cnty. of Honolulu, 119 Hawai‘i 90, 96, 194 P.3d 531, 537 (2008)).

When reviewing a grant or denial of summary judgment, an

appellate court's consideration of the record is "limited to

those materials that were considered by the trial court in



(. . . continued)

           (2) with respect to a facility or part thereof that is
           altered by, on behalf of, or for the use of an
           establishment in a manner that affects or could affect the
           usability of the facility or part thereof, a failure to
           make alterations in such a manner that, to the maximum
           extent feasible, the altered portions of the facility are
           readily accessible to and usable by individuals with
           disabilities, including individuals who use wheelchairs.
           Where the entity is undertaking an alteration that affects
           or could affect usability of or access to an area of the
           facility containing a primary function, the entity shall
           also make the alterations in such a manner that, to the
           maximum extent feasible, the path of travel to the altered
           area and the bathrooms, telephones, and drinking fountains
           serving the altered area, are readily accessible to and
           usable by individuals with disabilities where such
           alterations to the path of travel or the bathrooms,
           telephones, and drinking fountains serving the altered area
           are not disproportionate to the overall alterations in
           terms of cost and scope (as determined under criteria
           established by the Attorney General).

                                     6
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

ruling on the motion."    Assoc. of Apartment Owners of Wailea

Elua v. Wailea Resort Co., Ltd., 100 Hawai‘i 97, 108, 58 P.3d

608, 619 (2002).

          The Hawai‘i Supreme Court explained the burdens of the

moving and non-moving parties with respect to a motion for

summary judgment as follows:

          The burden is on the party moving for summary judgment
          (moving party) to show the absence of any genuine issue as
          to all material facts, which, under applicable principles
          of substantive law, entitles the moving party to judgment
          as a matter of law. This burden has two components.

          First, the moving party has the burden of producing support
          for its claim that: (1) no genuine issue of material fact
          exists with respect to the essential elements of the claim
          or defense which the motion seeks to establish or which the
          motion questions; and (2) based on the undisputed facts, it
          is entitled to summary judgment as a matter of law. Only
          when the moving party satisfies its initial burden of
          production does the burden shift to the non-moving party to
          respond to the motion for summary judgment and demonstrate
          specific facts, as opposed to general allegations, that
          present a genuine issue worthy of trial.

          Second, the moving party bears the ultimate burden of
          persuasion. This burden always remains with the moving
          party and requires the moving party to convince the court
          that no genuine issue of material fact exists and that the
          moving [party] is entitled to summary judgment as a matter
          of law.

French v. Hawaii Pizza Hut, Inc., 105 Hawai‘i 462, 470, 99

P.3d 1046, 1054 (2004) (quoting GECC Fin. Corp. v.

Jaffarian, 79 Hawai‘i 516, 521, 904 P.2d 530, 535 (App.

1995)) (emphasis omitted).

          To the extent Paco argues that his cause of action

arising from the floor change "is not barred by the statute of

limitations," Paco is correct.      Dr. Myers admitted that the

owners of the unit had the new floors "installed in December

                                    7
  NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

2012 or January 2013" and, thus, Paco could not have discovered

an ADA violation arising from this alteration to Suite 3206

until his visit in January 2013.        Thus, Dr. Myers failed to

demonstrate that the Back-office Threshold issue was barred by

the statute of limitations, and that she was entitled to a

judgment as a matter of law on that basis.

          Because the issue was not time-barred, there was a

question of whether the altered threshold of the back office

complied with the ADA.    But, in his declaration attached to his

memo in opposition to the motion for summary judgment, Paco

attested that:

                10. The alterations that my complaint refers to are
          the [M]ovant's replacement of her padded carpet flooring
          with bamboo hardwood flooring which lowered the level of
          her floors. As a result, the height of the threshold to
          the Movant's consultation room was raised.

                11. When I finally was allowed to inspect the
          Movant's office, I found that the threshold was lowered.

Indeed, Paco's memo in opposition conceded that the threshold

had been "brought into conformance[.]"        This admission settled

the remaining factual question before the circuit court of

whether the Back-office Threshold violated the ADA.

          And without the transcript from the October 19, 2016

hearing on the motion for summary judgment, which Paco failed to

provide to this court, we will not infer or assume error.             See

State v. Hoang, 93 Hawai‘i 333, 334, 3 P.3d 499, 500 (2000)

(explaining that "appellant[s] bear[] the burden to show error

by reference to matters in the record, and . . . has the


                                    8
   NOT FOR PUBLICATION IN WEST'S HAWAIʻI REPORTS AND PACIFIC REPORTER

responsibility of providing the relevant transcript" and the

appellate court "cannot presume error in the absence of the

record").

            Given Paco's admission that the Back-office Threshold

was brought into compliance, Paco's request for injunctive

relief is moot. 7

            For the above reasons, we affirm the First Circuit

Court's December 22, 2017 Final Judgment.

            DATED:   Honolulu, Hawai‘i, December 12, 2022.

On the briefs:                            /s/ Lisa M. Ginoza
                                          Chief Judge
Nathan Paco,
Plaintiff-Appellant, pro se.              /s/ Clyde J. Wadsworth
                                          Associate Judge
Fred Paul Benco,
for Defendant-Appellee.                   /s/ Sonja M.P. McCullen
                                          Associate Judge




      7  Paco's complaint alleges entitlement to monetary damages under Hawaii
Revised Statutes § 347-13.5 (2015), but he makes no discernible argument on
appeal related to his claim for monetary damages.

      And even if he did, "[m]onetary relief . . . is not available to
private individuals under Title III of the ADA" and "[a] private individual
may only obtain injunctive relief for violations of a right granted under
Title III; he cannot recover damages." Powell v. Nat'l Bd. of Med. Exam'rs,
364 F.3d 79, 86 (2d Cir. 2004).

                                      9